Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 10 are directed to a polyether polymer composition and a method of making said composition, wherein the composition comprises 200 parts by weight or more of a metal-containing powder per a total of 100 parts by weight of a cationic group-containing low molecular weight polyether polymer composed of 10 to 200 oxirane monomer units, wherein at least a part of the oxirane monomer units is an oxirane monomer unit having a cationic group, and a high molecular weight polyether polymer composed of more than 200 oxirane monomer units, wherein a ratio between the cationic group-containing low molecular weight polyether polymer and the high molecular weight polyether polymer is 70:30 to 33:67 in terms of a weight ratio of "cationic group-containing low molecular weight polyether polymer:high molecular weight polyether polymer”.  The closest prior art of record, Shinohara et al. (JP 2014-070137), teaches that this ratio is at most 23:77 (calculated by Examiner), which is well outside of the range claimed.  There is no teaching available in the prior art of record or within the knowledge available to one of ordinary skill in the art to modify this ratio to fall within the range that is claimed.  Therefore, claims 1, 10 and their dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767